Citation Nr: 1224168	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.  

2.  Entitlement to service connection for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2012, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence relevant to his claims.  38 U.S.C.A. § 5103A(c) (West 2002) 38 C.F.R. § 3.159 (c)(2) (2011).  

In an April 2008 statement, the Veteran reported that he was treated for a right knee injury at the Ladd, Air Force Base (AFB) hospital in 1950 or 1951.  During the June 2012 hearing the Veteran testified that he injured both knees during skiing training while stationed in Alaska.  He testified that he was treated in a military hospital in Alaska.  As to his left ankle, he testified that he slipped while stacking lumbar during service and broke his ankle.  He has submitted photographs of a soldier in a cast on the lower left leg that he asserts are photographs of him taken during service in Alaska.  

When asked where he was hospitalized during service for his left knee injury, he testified that he believes it was at Elmendorf AFB but he expressed uncertainty as to whether it was in Anchorage or Fairbanks, Alaska.  He testified that he was in Fairbanks for one year during service and was in Anchorage for one year during service.  The dates of the hospitalization are not clear from the Veteran's testimony.  It appears to be either in 1950 or 1952.  He testified that he was hospitalized three or four times.

There is no evidence in the claims file showing that the RO has made efforts to obtain any inpatient treatment of the Veteran for his left knee or left ankle injuries.  Associated with the claims file is a Personnel Information Exchange System (PIES) request submitted by the RO in April 2007 for the Veteran's service treatment records.  An April 2007 PIES response indicates that the record could not be identified based on information furnished.  The same date that the RO submitted the PIES request it sent a letter to the Veteran informing him that there was a fire at the National Personnel Records Center (NPRC) and if his records were stored on that date, they may have been destroyed in the fire.  It enclosed a National Archives and Records Administration (NARA) Form 13055 "Request for Information Needed to Reconstruct Medical Data" and instructed the Veteran to complete the form which he did, submitting it the following month.  The Veteran indicated that he was treated for a right knee injury from 1952 to November 1952 at Ladd AFB.

The RO submitted a PIES request in August 2007 for a search of medical/dental and SGOs and if they were not available, a search of sick / morning reports for HQ 3rd Battalion 4th Infantry Division, Ladd Air Force Base, Alaska for the period from September 1952 to November 1952 for remarks pertaining to a right knee injury.  It is noted that this development was in connection with a claim of entitlement to service connection for a right knee disability, which was later granted.  An April 2008 PIES response indicates that sick reports from September through December 1952 failed to list the Veteran.  

In September 2010, the RO submitted another PIES request, this time for the Veteran's service personnel records.  The October 2010 response was that the records were fire related and the only document available was his DD 214.  

None of these requests were for inpatient treatment of the Veteran.  As inpatient treatment records (also referred to as "clinical" records) are typically stored in a manner different than outpatient service treatment records and personnel records, the RO's efforts described above do not satisfy VA's duty to obtain relevant records of inpatient treatment during service.  The Board recognizes that the Veteran has not reported hospitalization for the left ankle injury but given the fact that his outpatient treatment records are not available, it would be in the Veteran's interest to delay adjudication of his left ankle claim until all available inpatient service treatment records are obtained as such may include a history of his left ankle injury as well as his left knee injury.  A remand is necessary to fulfill VA's duty to assist the Veteran in obtaining these records.  

VA's duty to assist the Veteran in obtaining evidence to substantiate his claims includes providing a medical examination and obtaining a medical opinion so long as certain factors are present.  A medical examination was provided in February 2012.  However, the Board finds that examination to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  

The February 2012 examination report includes acknowledgement of the Veteran's report of injuring his left knee in a skiing accident and of injuring his left ankle while jumping off a load of lumber.  The examiner also noted that the Veteran's left ankle was in a cast.  The examiner diagnosed left knee mild arthritis and left ankle arthritis.  

However, it does not appear that the examiner considered the Veteran's testimony that he broke his left ankle during service.  Further, the examiner provided identical rationale for his conclusion that neither the left ankle condition nor left knee condition was incurred in or caused by service, stating as follows, for the ankle:

Patient is 80 years, and arthritis in the ankle is common finding in this age group.  His injuries occurred over 60 years ago, and therefore it is my medical opinion that the arthritic changes are more likely to normal wear and tear than any injury from 60 years ago.  There is no medical literature that would support that is (sic) service injury would be related [to] his current condition.  

The rationale for his left knee condition was identical other than replacement of "knee" for "ankle."  The Board is concerned that the examiner did not adequately consider the different circumstances that led to his current complaints of a left knee and left ankle injury.  For example, it would have been helpful had the examiner elaborated on the Veteran's reported medical history that he broke his left ankle during service.  This opinion is also inconsistent with other expert medical evidence of record.  In this regard a VA medical professional, in an April 2011 examination report, provided an opinion that the Veteran's right knee disability, identified in part as degenerative post traumatic arthritis, was more likely than not related to an injury that occurred contemporaneous to the left knee injury at issue in the current appeal.  

For these reasons, the Board finds the February 2012 examination to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  A remand is necessary to provide an adequate examination and obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all available records of inpatient (clinical records) treatment of the Veteran for knee or ankle injuries during the Veteran's active service for the period from January 1, 1950 to November 25, 1952 at the military hospitals at Elmendorf Air Force Base and Ladd Air Force Base in Alaska.  Associate all obtained records with the claims file.  If the records are not obtained, document all efforts to obtain the records including negative replies and associate that documentation with the claims file.  

2.  After all obtainable relevant inpatient treatment records are associated with the claims file, schedule the Veteran for a VA examination with an examiner other than the one that examined him in February 2012, if possible.  The claims file must be provided to the examiner and the examiner must review the claims file in conjunction with the examination.  The Veteran's service treatment records are not available in this case.  Part of the development ordered by the Board is to obtain any relevant in-service inpatient treatment records.  Unless inpatient in-service treatment records are obtained and provide evidence to the contrary, the examiner must accept as fact the Veteran's statements that he "broke" or "fractured" his left ankle during service in a fall while stacking a wood pile and that the ankle was subsequently casted.  The examiner should observe the June 2012 picture of the Veteran with a cast on his lower left leg.  The examiner must also accept as fact that the Veteran injured his left knee while engaged in skiing training during service as he has described.  The examiner is asked to accomplish the following:

(a)  Identify all current disorders of the Veteran's left knee.  

(b)  Identify all current disorders of the Veteran's left ankle.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disorder of the Veteran's left knee was caused by or had onset during his active service.  The examiner must support any conclusion reached with an analysis.  Such analysis must consider the individual facts of the Veteran's case and must take into consideration the reasoning provided by the April 2011 VA examiner regarding his right knee disability.  

(d)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disorder of the Veteran's left ankle was caused by or had onset during his active service.  The examiner must support any conclusion reached with an analysis.  Such analysis must consider the individual facts of the Veteran's case.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



